Citation Nr: 1548229	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-13 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the service connection claim for a skull fracture.

2.  Whether new and material evidence has been submitted to reopen the service connection claim for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, dysthymic disorder, and depression.

5.  Entitlement to service connection for residuals of a traumatic head injury, to include post-concussion syndrome, cognitive disorder, migraine headaches, and personality changes.

6.  Entitlement to service connection for a bilateral leg condition.

7.  Entitlement to service connection for hepatitis C.
  
8.  Entitlement to service connection for a low back disability, to include arthritis.

9.  Entitlement to a rating in excess of 10 percent for residuals of a right femur fracture.

10.  Entitlement to a rating in excess of 10 percent for a right thumb disability from March 31, 2011, until August 1, 2015, and in excess of zero percent thereafter.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1970 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Hartford, Connecticut.  In a September 2010 rating decision, the RO denied-in relevant part-entitlement to service connection for a bilateral leg condition, low back arthritis, Hepatitis C, anxiety disorder, depression, PTSD (diagnosed as dysthymia), and an initial rating in excess of 10 percent for residuals of a right femur fracture.  In March 2012, the RO granted an initial 10 percent rating for residuals of a first metacarpal fracture (right thumb), effective March 31, 2011, but denied entitlement to service connection for a traumatic head injury and also denied reopening service connection for residuals of a skull fracture.  The Veteran timely filed an appeal for each of the above mentioned RO decisions.  

In May 2014, the RO notified the Veteran of a proposed reduction to a zero percent evaluation for his service-connected right thumb disability.  In May 2015, the RO reduced the Veteran's evaluation to zero percent, effective August 1, 2015.  He was properly notified of the reduction, but did not timely appeal this decision.

During the course of the appeal, the Veteran's representative properly withdrew his representation in January 2015.  The Veteran did not elect a new representative after receiving effective notice of this withdrawal.  Additionally, the Veteran previously requested a Board hearing , which was scheduled for September 2015; however, he did not appear.  Accordingly, the request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  A March 1975 rating decision that denied service connection for a skull fracture on the basis that a current skull fracture or residuals thereof was not shown and was not appealed.

2.  New and material evidence has not been received to substantiate the claim of entitlement to service connection for a skull fracture.

3.  An April 2005 Board decision that denied service connection for PTSD was not appealed and the decision became final.

4.  New and material evidence has been received since the April 2005 decision to substantiate the claim of entitlement to service connection for PTSD.

5.  The Veteran did not engage in combat with the enemy and the claimed stressor event is not related to fear of hostile military or terrorist activity.  The Veteran is not diagnosed with posttraumatic stress disorder (PTSD).

6.  An acquired psychiatric disorder was not manifest during service or otherwise shown to be related to service.

7. The Veteran does not have current residuals of a traumatic head injury. 

8. The Veteran does not have a current bilateral leg disability besides his service-connected residuals of a right femur disability.

9.  Hepatitis C did not manifest during service and is not otherwise shown to be related to service.

10.  The Veteran's low back disorder did not manifest while in service, or within one year thereafter, and is not etiologically related to service.

11.  The Veteran's right femur disability symptoms have been manifested by malunion of the femur with a slight knee or hip disability and no ankylosis.

12.  The Veteran's right thumb disability symptoms were manifested by a gap greater than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for the period prior to August 1, 2015, and no gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for the period thereafter.


CONCLUSIONS OF LAW

1.  The March 1975 rating decision that denied the Veteran's claim of entitlement to service connection for a skull fracture is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  In the absence of new and material evidence, the criteria to reopen service connection for a skull fracture has not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

3.  The April 2005 Board decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1105.

4.  The criteria to reopen service connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156. 

5.  The criteria to establish service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125.

6.  The criteria to establish service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125.

7.  The criteria to establish service connection for a traumatic head injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

8.  The criteria to establish service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

9.  The criteria to establish service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

10.  The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

11.  The criteria for a staged rating in excess of 10 percent for residuals of a right thumb disability from March 31, 2011, until August 1, 2015, and in excess of zero percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5228.

12.  The criteria for a rating in excess of 10 percent for residuals of a right femur disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claim to Reopen Service Connection for a Skull Fracture

The Veteran originally filed a claim for entitlement to service connection for a skull fracture in March 1974.  The RO initially denied this claim in a March 1975 rating decision on the grounds that the record contained no evidence that the Veteran had a current skull fracture as a result of injury during service.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  At the time of the March 1975 denial, the evidence of record consisted of service treatment records and a VA examination from February 1975.

In March 2012, the Veteran filed another claim of entitlement to service connection for a skull fracture.  A March 2012 rating decision declined to reopen on the basis that new and material evidence had not been submitted.  The Veteran appealed that decision.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for a skull fracture.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Since the March 1975 denial, there are no documents that have been associated with the claims file that discuss the possibility of a current skull fracture disability.  The Veteran has only asserted that service connection is warranted.  Based on the foregoing, reopening of the previously denied claim of entitlement to service connection for a skull fracture is not warranted because new and material evidence has not been received.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156.

Claim to Reopen Service Connection for PTSD

The Veteran originally filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in September 1987.  The RO initially denied this claim in a March 1989 rating decision on the grounds that the record contained no evidence that the Veteran had a current PTSD diagnosis as a result of service.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  In February 1994, the RO declined to reopen the Veteran's service connection claim for PTSD.  Subsequently, the Board, in a June 1999 decision, reopened the claim and remanded the case for development and consideration on the merits.  In July 2003, the case was again remanded.  In April 2005, the Board denied the Veteran's service connection claim for PTSD.  The Veteran did not timely appeal this decision.

In November 2009, the Veteran filed another claim of entitlement to service connection for PTSD.  A September 2010 rating decision declined to reopen this issue on the basis that new and material evidence had not been submitted.  The Veteran timely appealed that decision.

Recent documents associated with the claims file that discusses the possibility of a nexus for this disorder.  This evidence includes an August 2010 VA psychiatric examination that had not previously been associated with the file.  As this document represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for PTSD.  

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease develops during service, subsequent manifestations of the same chronic disease at any later date, however remote, is service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to award service connection.  38 C.F.R. 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a certain chronic disease, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Arthritis is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for PTSD and Other Acquired Psychiatric Disorders

The Veteran contends that he developed PTSD as a result of service in the Vietnam War.  His service records do not show any combat awards or decorations.  The Veteran's service personnel records from the time he was in Vietnam indicate that he was initially assigned to a headquarters company.  From January to June 1972, he was assigned to a transportation support battalion performing duties as a security guard.  This occupational specialty alone is not sufficient to establish combat participation.  Indeed, according to a copy of an Operational Report of the US Army Support Command in Da Nang, dated in December 1971, submitted by the Veteran, a trial period during which personnel from the 101st Airborne Division were provided for brief security guard rotations in Da Nang was unsatisfactory, for several reasons, one being that "[t]he combat troops looked upon this static guard duty in Da Nang as a vacation."  

Thus, upon the evidence of record, the Board is unable to find that the Veteran personally participated in combat.  As it is not shown that he engaged in combat, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

The Veteran contends that he witnessed a Vietnamese girl pinned to a wall with a stake, and also saw a truck explode due to a grenade in the gas tank, and attempted to assist in helping the severely injured driver.  The service department was not able to verify these specific stressors; the information provided neither proves nor disproves his contentions.  The information provided shows that there were several "stand off" attacks on the base, with one U.S. serviceman killed in action at Da Nang during the Veteran's tour of duty in Vietnam (in April 1972), and 11 South Vietnamese, with more wounded of both groups.  These reports do not list civilian casualties.  Thus, while the Veteran's specific stressors are not corroborated, there is sufficient evidence to show that there were stressful events occurring while he was in Vietnam, although the Veteran's proximity to any such events is not corroborated.  

With respect to a medical diagnosis, service medical records do not show any psychiatric findings or treatment, although the veteran indicated, on both the entrance and separation examinations, a history of "nervous trouble of any sort."  The separation examination medical history also included a history of "depression or excessive worry," as well as a suicide attempt, possibly while the Veteran was under the influence of drugs and/or alcohol.  Personnel records show that the Veteran had behavioral problems in service, which resulted in courts-martial and a discharge under honorable conditions.  However, no abnormal psychiatric findings or diagnoses were provided.  In addition, subsequent to service, a mental status examination on a VA examination in January 1975 was normal.  

After that, the medical evidence shows psychiatric treatment beginning in 1987, and continuing sporadically to the present time.  During this time, he has also undergone a number of evaluations, for both therapeutic and disability evaluation purposes.  This medical evidence shows that while the veteran has been diagnosed with PTSD on a few occasions, on none of these was any specific stressor reported.  Where the symptoms were thought to suggest the possibility of PTSD (rule out PTSD noted as a diagnosis), in-depth evaluations did not confirm the presence of PTSD.  Although the Veteran reports a history of behavioral and psychological problems since his return,  he is not competent to prove a matter requiring medical expertise, such as a diagnosis or opinion as to medical causation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  He has other psychiatric diagnoses, such as recurrent major depression, as well as a longstanding history of alcohol dependence, and a past history of polysubstance abuse.  He has a number of criminal convictions, reportedly due, in chief, to substance-related problems, such as possession of illegal drugs and driving while intoxicated.  

For example, on the admission examination of a VA psychiatric hospitalization from June to July of 1987, the Veteran was noted to exhibit some symptoms of PTSD, but the final diagnoses were alcohol dependence and polysubstance abuse.  In September 1997, he was admitted for a two-day evaluation regarding whether PTSD was present, but psychological testing during that admission did not support a diagnosis of PTSD.  The MMPI, in particular, resulted in a low score for PTSD scale items, although longstanding alcohol problems and personality issues were suggested.  The presence of PTSD was again suggested, but not confirmed, in VA psychiatric treatment records dated from March to April of 1994.  

In May 1994, a psychological evaluation was conducted, in connection with a disability determination.  The Veteran reported a history of psychological and behavioral problems since Vietnam.  The diagnoses were recurrent major depression with suicidal features; PTSD; and intermittent explosive disorder.  No specific stressors were mentioned.  An evaluation in September 1996, in connection with a claim or disability benefits with the Social Security Administration (SSA), resulted in a diagnosis of PTSD, but was similarly devoid of any mention of a stressor.  Records from Counseling Associates show the Veteran's treatment from 1998 to 1999.  Although the initial evaluation resulted in diagnoses of polysubstance abuse, major depression, rule out personality disorder, the regular treatment records noted a diagnosis of PTSD; again, however, no stressor was reported.

VA treatment records show that on a February 1999 evaluation, the examiner concluded that there was not sufficient information to determine whether he had PTSD.  In April 1999, it was noted that although the Veteran said he had prior diagnosis of PTSD, he denied being in any life-threatening situation himself, and had never been in combat.  He said he saw a young girl getting killed, but denied flashbacks or nightmares with this content.  He had nightmares of shadows but did not reexperience any designated trauma.  Based on this, and other findings, the doctor did not find PTSD to be present.  (The Board observes that although a personally life-threatening situation is no longer a requirement for a stressor, the doctor at this time also indicated that the Veteran was not experiencing PTSD symptoms due to the claimed stressors.)

In November 2004, a VA examination was conducted, with a review of the claims file.  The Veteran said that on one occasion, the Vietcong blew up a truck which he had allowed to pass through the gate and he was frightened that others would blow up.  He said he saw people covered with blood, and said that incoming rocket and mortar attacks at Da Nang had frightened him.  The examiner concluded that although the Veteran had some symptoms of PTSD, he did not meet the DMS-IV criteria for PTSD.  Specifically, his stressors were nonspecific and there was no documentation that he was exposed to a stressor or that his response involved intense fear, helplessness, or horror.  The diagnosis was chronic alcohol dependence.  

On VA examination in August 2010, the examiner noted that the Veteran's claims folder contains treatment records and a PTSD diagnosis by a VA clinician.  However, the examiner also found that these medical records do not explicitly document the Veteran's stressors or list all of the symptoms that are requisite for a PTSD diagnosis.  After review of the evidence and examination of the Veteran, the VA examiner found dysthymia and alcohol abuse, in partial remission, as the main diagnoses.  The examiner did not find a diagnosis for PTSD to be present.  The examiner opined that the Veteran "is clearly suffering psychologically, but not from exposure to war trauma but rather through a chronic lifelong depression..."  The examiner continued, "...It seems much more likely than not that the chronic alcoholism served primarily as a defense against feelings of loneliness and emptiness by providing him a sense of excitement and enthusiasm as he joined a culture with drinking buddies, getting into fights and engaging generally 'in reckless behavior.'"  The examiner further added, "This lifestyle served as a significant denial of his underlying dysphoria."  In conclusion, the examiner opined, "There is simply not sufficient clinical evidence to warrant a PTSD diagnosis.  The clinical data clearly point to a longstanding, likely lifelong, dysphoria caused by and exacerbated by a series of major losses and disappointments in his life.  Currently, he is suffering from amotivation and anhedonia."  The Board finds this medical opinion highly probative of the Veteran's current psychiatric diagnoses because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

After a full review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for PTSD or another acquired psychiatric disorder that is shown to be related to service for the reasons discussed above.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals, Traumatic Head Injury

The Veteran contends that service connection is warranted for residuals of a traumatic head injury that he incurred during service.  Specifically, he claims that he developed post-concussion syndrome, a cognitive disorder, migraine headaches, and personality changes as a result of this injury.  Service treatment records indicate that the Veteran was involved in a motor vehicle accident in February 1971.  These records also show that the Veteran did incur a slight cut on his right eyebrow, which developed into a small scar.  The Board notes that the Veteran received a service connection award for this scar.

The Veteran received a VA examination in July 1994.  The Veteran endorsed intermittent headaches and memory loss over the last six years.  He also stated that the headaches "occur strongly about two times per month."  An examination of the Veteran's head did not reveal any abnormalities.  The examiner diagnosed chronic vascular tension headaches without evidence of significant structural neurological dysfunction and partial relief with simple analgesics.

On VA examination in October 1997, the Veteran stated that he has had headaches intermittently for the past twenty years.  The examiner found it difficult to establish exactly how long the Veteran has had difficulties with headaches because, at his last VA examination in July 1994, the Veteran stated he had headaches for only the last six years.  At the present time, the Veteran endorsed headaches "about once every three months."  He also said he has had "several minor head injuries with loss of consciousness."  The examiner rendered a diagnosis of "Migraine without aura with normal neurological examination at this time."

The Veteran received another VA examination in May 2014.  At this time, he endorsed headaches associated with nausea, but no photophobia or phonophobia.  He said the headaches occurred once a week, but caused no significant impairment with his daily activity.  He also endorsed memory problems and psychological symptoms of impairment.  After examination of the Veteran and a review of the evidence of record, the examiner opined, "Based on the fact that he had a significant head trauma with prolonged [loss of consciousness], but no structural brain damage, it is at least as likely as not that he suffered a mild traumatic brain injury.  His headaches are not caused by his mild traumatic brain injury.  International Headache Society criteria for post-traumatic headaches states that post-traumatic headaches must begin within 7 days of trauma and be persistent.  His headaches became a problem many years after his head trauma.  The anger, attention and memory difficulties that the [Veteran] describes are not related to his mild TBI [traumatic brain injury] and more likely related to his PTSD.  Difficulties with attention that occur with mild TBI tend to improve within months.  His memory difficulty started many years after his head trauma."  The Board finds this medical opinion highly probative of the Veteran's current condition and lack of current residuals due to a traumatic brain injury he sustained during service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the Veteran may have incurred a mild TBI in service, the May 2014 VA examiner's opinion shows that he does not have any current symptoms associated with this prior injury.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current traumatic brain injury related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hepatitis C

The Veteran asserts that service connection is warranted for his current hepatitis C condition.  Previously, the Veteran claimed that this disease was secondary to herbicide exposure; however, hepatitis C is not recognized as a presumptive disorder listed in 38 C.F.R. § 3.309(e), and thus inapplicable in this instance.

Service records do not contain any entries regarding treatment or a diagnosis  hepatitis C.  However, there is one service treatment record showing a single episode of a blood transfusion in February 1971.  VA treatment records show that the Veteran was first diagnosed with hepatitis C in 1994, and that he has repeatedly refused treatment for this disease. 

On VA examination in May 2014, the Veteran stated that he does not know how he contracted hepatitis C.  He endorsed a lengthy history of polysubstance abuse before, during, and after service, but stated he has not used any drugs since he was arrested in May 2007.  The Veteran's prior substance abuse included intravenous drug and cocaine usage.  

Upon completion of the examination, the VA examiner opined that the Veteran's hepatitis C is less likely as not related to or caused by service, to specifically include the blood transfusion in 1971.  The examiner further reasoned, "The cumulative effects of and the bulk of his risk factors occurred post service."  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current hepatitis C and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that hepatitis C did not have its onset in service, and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disability

The Veteran contends that he developed a low back disability as a result of service.  Service treatment records indicate that he injured his back in a motor vehicle accident in February 1971.  VA treatment records reveal a second motor vehicle accident occurred in 1975, which resulted in a stabilization procedure of his lumbosacral spine.  The Veteran underwent a removal of hardware from his lumbosacral spine in 1995, which was noted to result in a stable fusion. 

The Veteran received a VA examination in July 1994.  The Veteran endorsed a history of low back pain since the motor vehicle accident while in service and subsequent vertebral fracture at the level L2-L5.  After the physical examination, the examiner noted that the Veteran's low back was not tender to the touch, and there was no spasticity of the muscles.  The Veteran stated that the sides of the large scar on his back were very painful.  The Board notes that the scar was due to a surgery that the Veteran endured after the second motor vehicle accident occurred a year after he was discharged from service.  The examiner diagnosed chronic mild low back syndrome without objective evidence of radiculopathy or myelopathy.

On VA examination in October 1997, the Veteran continued to endorse low back pain.  The examiner rendered a diagnosis of "Chronic low back pain with decreased range of motion of the lumbosacral spine.  The pain appears to be musculoskeletal at this time.  There is no evidence on examination at this time of a lumbar radiculopathy."

VA treatment records document a history of low back arthritis with periodic complaints of back pain.  There is also radiographic evidence from January 2002 that shows mild degenerative changes of the lower cervical spine.  However, none of these records contain findings that link a spine disability to the Veteran's military service.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that a low back disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Leg Disability

The Veteran contends that he developed a bilateral leg disability as a result of his service-connected residuals of a right femur fracture.  Service treatment records do not contain any entries regarding any other injuries to his legs besides the right femur fracture.  VA treatment records also do not contain evidence of any other leg disability.

On VA examination in May 2014, the Veteran endorsed right leg pain and numbness.  After review of the record and examination of the Veteran, the examiner opined that the Veteran does not have a current bilateral leg disability besides his service-connected residuals of a right femur fracture.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been shown to have a bilateral leg disability that is not already service-connected.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran has a current bilateral leg disability that is not already service-connected for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  25 Vet. App. 1, 5 (2011).

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 206-07.  

Rating for Residuals, Right Femur Fracture

The Veteran claims that a disability rating in excess of 10 percent is warranted for service-connected residuals of a right femur fracture (right femur disability), effective October 1, 1997.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255.

Under DC 5255, a 10 percent evaluation is assigned for malunion of the femur with slight knee or hip disability; moderate disability warrants a 20 percent rating, while marked disability warrants a 30 percent evaluation.  A higher 60 percent evaluation may be assigned either for fracture of the surgical neck of the femur with false joint or for fracture of the femur shaft or anatomical neck, with nonunion (weightbearing preserved with aid of a brace).  A maximum 80 percent evaluation is assigned for spiral or oblique fracture of the shaft or anatomical neck of the femur with nonunion and loose motion.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for residuals of a right femur fracture is not warranted.  

On VA examination in May 2014, the Veteran endorsed right leg pain and numbness.  Objective testing showed right hip flexion to be 125 degrees or greater, with no evidence of painful motion.  Extension was greater than 5 degrees, without pain.  There was also 0 to 25 degrees adduction, 0 to 45 degrees abduction, 0 to 60 degrees external rotation, and 0 to 40 degrees internal rotation.  There was no change in motion due to pain or other symptoms after repetitive use testing.  The examiner also noted that there was no report of flare ups and determined that there would be no significant limitation of functional ability from pain or other symptoms when the joint is used repeatedly over a period of time.  X-rays documented no evidence of fracture or dislocation, and there was no report of malunion or nonunion of the femur.

VA treatment records also document the history of the Veteran's fractured right femur, but provide no findings of malunion, nonunion, or any evidence pertaining to impairment of motion or other abnormality that would provide a basis for a higher evaluation.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his right femur disability.  The Veteran is competent to report symptomatology relating to his right femur disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate Diagnostic Codes.  The Board finds that the question of the severity of his right femur disability is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. at 456.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the evaluation criteria for this disability.  Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his right femur disability.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The Veteran does not meet the DC 5255 criteria for a rating in excess of 10 percent because he has not been shown to have at least a moderate knee or hip disability, ankylosis, or limited motion.  The evidence of record indicates that the Veteran's service-connected right femur disability is primarily manifested by malunion of the femur with slight knee or hip disability and no ankylosis.  There is no medical or lay evidence of other right leg symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Board has considered whether higher ratings are available, but find that the Veteran's right leg symptoms are clearly accounted for in the 10 percent rating pursuant to DC 5255.  Thus, DC 5003, and 5250 through 5254 are not for application.

Based on the foregoing, the Board concludes that the Veteran's right femur disability has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Staged Ratings for Residuals, Right Thumb Disability

The Veteran claims that a disability rating in excess of 10 percent from March 31, 2011, until August 1, 2015, and in excess of zero percent thereafter is warranted for service-connected residuals of a right thumb fracture (right thumb disability).  See 38 C.F.R. § 4.71a, DC 5228.  By way of history, the Veteran was granted service connection for a right thumb disability in March 1975 and a noncompensable evaluation was assigned.  The evaluation was increased to 10 percent in a March 2012 rating decision, effective March 31, 2011.

Under Diagnostic Code 5228, limitation of motion, thumb, is evaluated based on whether a gap is present between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  If a gap of less than one inch is present, a noncompensable evaluation is warranted.  For a gap between 1 and 2 inches, a 10 percent evaluation is warranted.  For a gap greater than 2 inches, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent from March 31, 2011, until August 1, 2015, and in excess of zero percent thereafter, for a right thumb disability is not warranted.  

The Veteran received a VA examination in June 2011.  The examiner noted that the gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers was 2 inches.  This warranted an increased disability evaluation of 10 percent.

The Veteran testified before a Decision Review Officer at the Hartford RO in December 2014.  He stated that his right hand is his dominant hand and that he experiences sharp pain and numbness, all of which make it difficult for him to grip anything.  Subsequently, the rating was reduced from 10 percent to zero percent in a May 2015 rating decision.  

The Veteran requested an increased evaluation and was afforded another VA examination in May 2014.  At this time, the examiner reported that there was no gap between the thumb pad and fingers with the thumb attempting to oppose the fingers.  The examiner noted that there were no flare-ups reported by the Veteran and that there was no radiographic evidence of arthritis.  The Board finds that this examination and medical opinion provides highly probative evidence of a noncompensable rating for this disability.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his right thumb disability.  The Veteran is competent to report symptomatology relating to his right thumb disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his right thumb disability is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his right thumb disability.  

The Veteran does not meet the DC 5228 criteria for a rating in excess of 10 percent for the period of March 31, 2011, until August 1, 2015, because he has not been shown to have a gap greater than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Furthermore, the Veteran has not been shown to have a gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for the period since August 1, 2015. 

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected right thumb disability is primarily manifested by a gap greater than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers for the period prior to August 1, 2015, and no gap between the thumb pad and the fingers for the period thereafter.  There is no medical or lay evidence of thumb symptoms that would not result in the pyramiding of other Diagnostic Codes.  Furthermore, the Veteran has not been diagnosed with arthritis.  Therefore, Diagnostic Code 5003 does not apply.  The Board has considered whether higher ratings are available.  However, the Board finds that the Veteran's thumb symptoms are clearly accounted for in the staged ratings pursuant to DC 5228.  Thus, other Diagnostic Codes are not for application.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's thumb disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Based on the foregoing, the Board concludes that the Veteran's right thumb disability has been no more than 10 percent disabling from March 31, 2011, until August 1, 2015, and in excess of zero percent thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's right femur and right thumb disabilities made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected right femur and right thumb disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected right femur and right thumb disabilities above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The right femur criteria rate the disability on the basis of femur impairment; thus, the demonstrated manifestations specifically associated with his service-connected right femur disability - namely malunion with slight knee or hip impairment - are contemplated by the provisions of the rating schedule.  The right thumb criteria rate the disability on the basis of limitation of motion; thus, the demonstrated manifestations specifically associated with his service-connected right thumb disability - namely a gap between the thumb pad and the fingers - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right femur and right thumb disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal, in part, arises from an appeal of an increased-compensation claim.  Accordingly, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in January 2010 and May 2011.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in April and May of 2010, prior to the initial adjudication of the service connection claims for a traumatic head injury, skull fracture, acquired psychiatric disorders, hepatitis C, low back disability, and bilateral leg condition, which is on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the April and May of 2010 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his service connection claims for traumatic head injury, skull fracture, acquired psychiatric disorders, hepatitis C, low back disability, and bilateral leg condition in August 2010 and May 2014, and for his increased rating claims for right femur and right thumb disabilities in June 2011 and May 2014.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

The claim to reopen service connection claim for a skull fracture is denied.

New and material evidence has been submitted to reopen the service connection claim for posttraumatic stress disorder (PTSD).

Entitlement to service connection for PTSD is denied.

Service connection for acquired psychiatric disorder, to include anxiety, dysthymic disorder, and depression is denied.

Service connection for residuals of a traumatic head injury, to include post-concussion syndrome, cognitive disorder, migraine headaches, and personality changes is denied.

Service connection for a bilateral leg condition is denied.

Service connection for hepatitis C is denied.

Service connection for a low back disability, to include arthritis is denied.

A rating in excess of 10 percent for residuals of a right femur fracture is denied.

A rating in excess of 10 percent for a right thumb disability from 
March 31, 2011, until August 1, 2015, and in excess of zero percent thereafter, is denied.




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


